Citation Nr: 0813394	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  97-26 624A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dental disability claimed to be the result of hospitalization 
or medical or surgical treatment provided by VA between 
August and December 1984, and in December 1985 and December 
1986. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case in January 2001, initially 
denied the claim in March 2003 and, following a July 2003 
Order of the U. S. Court of Appeals for Veterans Claims 
(Court) granting a Joint Motion to vacate that decision, 
again remanded this case in August 2004.  Upon receiving the 
case back, the Board then issued another decision in July 
2006 again denying the claim, and the veteran again appealed 
to the Court.  The Court issued another Order in December 
2007 again granting a Joint Motion to vacate the Board's 
decision and remand the case for still further development 
and readjudication.

So to comply with the Court's Order, the Board in turn is 
again remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The joint motion indicates there was not compliance with the 
directives of the Board's prior, January 2001 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board remanded the claim in January 2001 so the RO could 
obtain the records of any dental treatment the veteran had 
received at the Biloxi, Mississippi, VA Medical Center during 
the relevant times at issue - from August to December 1984 
and in December 1985 and December 1986.  The RO was 
instructed to notify him if these records were unavailable 
and further attempts to obtain them would be futile.  
However, he was not provided an explanation regarding the 
availability of these records.  The Joint Motion therefore 
concluded this case must again be remanded so the RO can 
again attempt to obtain these treatment records, and if they 
are unobtainable, the RO must provide an explanation of how 
records are maintained, why the RO's search was reasonably 
exhaustive, and why future search efforts are unjustified.  
See Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991).  
See also 38 C.F.R. § 3.159(c)(2) and (3).

The Joint Motion further indicates that the March (actually 
April) 2002 VA dental examination also did not comply with 
the Board's January 2001 remand directives because the 
examiner did not indicate whether the claims file was 
reviewed and did not address a September 1985 opinion from S. 
S., a private dentist.  In that statement, Dr. S. S. had 
indicated the veteran reported "scrap metal" in his left 
cheek and that he tried to remove it with a pin, which 
resulted in "crusts" on his left cheek.  So this inadequate 
VA dental examination has to be corrected, as well, before 
readjudicating the claim.

Although not mentioned in the Joint Motion, the Board also 
sees that another private opinion has been added to the 
record since the Board's January 2001 remand.  In May 2005, 
N. S., another private dentist, indicated the veteran had 
"dental procedures done on the mandibular area on both sides 
with some gum eryhmea and some swelling; this is probably 
causing the jaw discomfort in the mandibular area."  So as 
the January 2001 remand instructed the VA compensation 
examiner to consider the September 1985 opinion, so, too, is 
it necessary to consider this more recent May 2005 opinion.  



Accordingly, this case is again REMANDED for the following 
development and consideration:

1.  Follow-up on the prior attempt to 
obtain the veteran's VA dental treatment 
records that reportedly were transferred 
from the Biloxi facility to the Pensacola 
facility.  These records concern his 
VA dental treatment during the relevant 
times at issue, from August to December 
1984 and in December 1985 and December 
1986.

Also search for these or any other 
relevant VA dental treatment records at 
the facility in Bay Pines.

If these records are unavailable, and it 
is determined that further attempts to 
obtain them would be futile, then provide 
the veteran an explanation of (a) how 
VA medical records are maintained, (b) 
why the search conducted for these 
records was reasonably exhaustive, and 
(c) why further efforts to obtain these 
records are unjustified.  See 38 C.F.R. 
§ 3.159(c)(2) and (3) and the Board's 
prior, January 2001, remand directives 
concerning the search for these 
additional records.

2.  Schedule the veteran for another VA 
dental examination to (a) assess the 
current state of his recurrent infection, 
carbuncles, and cysts of the mouth, (b) 
provide an opinion as to the etiology of 
these conditions, and (c) determine 
whether he has additional dental 
disability due to VA treatment he 
received from August to December 1984 and 
in December 1985 and December 1986.

According to the applicable statute and 
regulation, 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358, this VA dental 
treatment at issue must have resulted in 
additional disability, and further, that 
the proximate cause of the additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing this treatment, or that the 
proximate cause of the additional 
disability was an event that was not 
reasonably foreseeable.

To assists in making these important 
determinations, it is imperative that the 
dentist designated to conduct this 
evaluation review the veteran's claims 
file for his pertinent dental and other 
history, including addressing the 
September 1985 opinion from Dr. S. S. and 
the more recent May 2005 opinion from Dr. 
N. S.  The VA examiner must expressly 
state that he reviewed the claims file, 
including these opinions.  

The examiner must discuss the rationale 
of the opinions, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, he should 
expressly indicate this.

Advise the veteran that failure to report 
for his scheduled VA dental examination, 
without good cause, may have adverse 
consequences on his claim.  



3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his attorney a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



